—In a negligence action to recover damages for personal injuries, etc., defendant Abruzzi Contractors Co., Inc., appeals, as limited by its brief, from so much of an order of the Supreme Court, Kings County (Clemente, J.), dated May 24, 1984, as struck its answer, severed the action against it, dismissed its cross claim, and directed that an assessment of damages against it proceed simultaneously with the trial of plaintiffs’ action against the remaining defendants, based upon its failure to comply with prior orders of the same court governing discovery.
Order affirmed, insofar as appealed from, with costs to plaintiffs.
The order was appropriate in light of appellant’s persistent failure to participate in court-ordered discovery proceedings. Mollen, P. J., Thompson, Bracken and O’Connor, JJ., concur.